Citation Nr: 0029147	
Decision Date: 11/03/00    Archive Date: 11/09/00

DOCKET NO.  98-10366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether a common-law marriage existed for VA purposes between 
the veteran and the veteran's former spouse for a period from 
May 1993 to June 1996.

(The issue of entitlement to an increased rating for asthma 
is the subject of a separate document of the same date.)


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Scott B. Mexic, Counsel



INTRODUCTION

The veteran served on active duty from May 1984 to August 
1987.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from actions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

By a letter dated in December 1997, the RO notified the 
veteran that it received notice that he had been divorced, 
effective April 1993, and was reducing his benefits from that 
date.  In a letter dated in February 1998, the RO notified 
the veteran that he had been overpaid and advised him that it 
would withhold a portion of his future benefits until the 
overpayment was reimbursed.  The veteran filed a timely 
notice of disagreement and appealed the issue to the Board 
claiming that notwithstanding the fact that he had been 
divorced from his former wife in April 1993, he subsequently 
reconciled with her and they entered into a common law 
marriage which lasted until June 1996.  A statement of the 
case was promulgated, and the issue is otherwise developed 
for appellate review.

The Board notes that the veteran submitted a written 
statement, dated in December 1997, in which he advanced a 
claim of that the RO misidentified his dependents.  In that 
correspondence he identified his new spouse and asked that 
she be listed as a dependent.  The matter is referred to the 
RO for appropriate action.


REMAND

The claims file contains evidence that the veteran was 
married to his first wife in January 1987, and divorced from 
her in April 1993.  In December 1997, after the RO became 
aware of the veteran's April 1993 divorce, it contacted him 
and advised him that his benefits would be reduced.  The 
veteran responded to the RO that he reconciled with his first 
wife shortly after the divorce and they had a common law-
marriage which lasted from 1993 until June 1996.

"Marriage" means a marriage valid under the law of the place 
where the parties resided at the time of their marriage or 
the law of the place where the parties resided when the right 
to benefits accrued.  38 U.S.C.A. § 103(c); 38 C.F.R. § 
3.1(j).

Marriage is established by one of several types of evidence, 
including a copy of the public record of marriage or the 
original certificate of marriage.  In jurisdictions where 
marriages, other than by a ceremony are recognized, the 
evidence consists of affidavits or certified statements of 
one or both parties to the marriage, if living, setting forth 
all of the facts and circumstances concerning the alleged 
marriage, such as the agreement between the parties at the 
beginning of their cohabitation, places and dates of 
residences, and whether children were born as the result of 
the relationship.  That evidence should be supplemented by 
affidavits or certified statements from individuals who know, 
as the result of personal observation, the reputed 
relationship which existed between the parties to the alleged 
marriage.  38 C.F.R. § 3.205(a)(6).

In the present case, the veteran has not contended that he 
and his former spouse were remarried in any type of ceremony, 
but rather that they entered into a common-law marriage by 
mutual assent.  The evidence of record indicates that the 
veteran resided in the state of Alabama.  Alabama appears to 
recognize the validity of certain common-law marriages.

In Alabama, to enter into a valid common-law marriage, there 
must be "(1) capacity; (2) present agreement or mutual 
consent to enter into the marriage relationship, permanent 
and exclusive of all others; (3) public recognition of the 
existence of the marriage; and (4) cohabitation or mutual 
assumption openly of marital duties and obligations."  Adams 
v. Boan, 559 So. 2d 1084, 1086 (Ala. 1990) (citing Copeland 
v. Richardson, 551 So. 2d 353 (Ala. 1989)); Downs v. Newman, 
500 So. 2d 1062 (Ala. 1986).  The court in the Adams case 
specifically pointed out that a common-law marriage in 
Alabama is equal in validity to a ceremonial marriage and, 
that once the conditions of public recognition and 
cohabitation are met, the only ways to terminate a common-law 
marriage are by death or divorce, and not by one party simply 
changing his or her mind and moving out.  Citing Skipworth v. 
Skipworth, 360 So. 2d 975, 977 (Ala. 1978).  In addition, the 
court in the Adams case specifically pointed to the existence 
of a wedding band as evidence supporting the existence of the 
common-law marriage.

The veteran's claim of a common-law remarriage to his first 
wife is plausible since common-law marriages are recognized 
by the State of Alabama.  However, it requires further 
development before a decision can be rendered.  It does not 
appear that he was fully informed of all types of information 
that might be submitted to establish his claim of a common-
law marriage for VA purposes.

In addition, the veteran claims that he married his second 
wife in June 1997.  However, the claims file does not 
indicate that the veteran's claimed common-law marriage to 
his first wife was terminated by death, or divorce, or other 
legal means as would normally be expected.  These matters 
need additional review and development.

Where the record before the Board is inadequate to render a 
fully informed decision, a remand to the RO is required in 
order to fulfill its statutory duty to assist the veteran to 
develop the facts pertinent to the claim.  Ascherl v. Brown, 
4 Vet. App. 371, 377 (1993).  

In view of the foregoing, this matter is REMANDED for the 
following actions:

1.  The veteran should be given the 
opportunity to submit any documentary 
evidence which he believes supports his 
claimed common-law marriage during the 
time period in question.  This could 
include family records, statements from 
friends and relatives, a statement from 
his current and former spouse, evidence 
of joint accounts or bills, employment 
records or federal or state income tax 
returns.  Any legal document terminating 
such common-law marriage should also be 
provided.

2.  Thereafter, and to the extent 
evidence is submitted which suggests a 
plausible claim that a common-law 
marriage was in place, the RO should make 
arrangements for a field examination to 
attempt to determine the nature of the 
veteran's ostensible common-law marital 
relationship with his first wife for the 
period of time between the claimed 
reconciliation following the 1993 divorce 
and the veteran's remarriage in 1997.  
The field examiner should be given access 
to the claims file prior to conducting 
the investigation.  The veteran should be 
interviewed by a field examiner who is to 
specifically request him to submit a 
sworn deposition as to whether he held 
himself out openly in the community where 
he lived during the period of time in 
question as the "husband", and whether he 
considered himself to be a legally 
married.

3.  The field examiner should also pose 
the similar questions as those listed 
above to the veteran's now former spouse, 
friends, family, neighbors, 
acquaintances, and others in the 
community where the veteran lived during 
the time period in question in order to 
ascertain whether the veteran indicated 
that he considered himself to be a 
legally married during that period of 
time. 

4.  If the field examiner's investigation 
confirms that the veteran did not 
continuously cohabit with his first 
spouse during the period in question, the 
examiner shall then report when their 
separation occurred, to the extent it can 
be determined by the evidence.  It is 
noted that this maybe as of the date of 
the April 1993 divorce.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The RO should then readjudicate the veteran's claim that a 
common-law marriage existed for VA purposes between the 
veteran and the veteran's former spouse for a period of May 
1993 to June 1996.  In the readjudicating the claim, the 
additional evidence gathered must considered by the RO and 
due consideration should be give to the Court's guidance in 
Colon v. Brown, 9 Vet. App. 104 (1996) and Sandoval v. Brown, 
7 Vet. App. 7 (1994).  All pertinent legal theories should be 
applied, as well as all pertinent laws and regulations, 
including those relevant to the question of whether a valid 
common-law marriage existed under the laws of Alabama  The RO 
should must consider the provisions of 38 C.F.R. §§ 3.205, 
3.206.  If the determination remains unfavorable to the 
veteran, the RO should furnish him and his representative 
with a supplemental statement of the case.  This document 
should further reflect detailed reasons and bases for the 
decision reached, and citation to all indicated law and 
regulations. 

Thereafter, the matter should be returned to the Board for 
further appellate consideration, if in order.  No action is 
required of the appellant until he is notified.  The Board 
intimates no opinion as to the ultimate outcome by the action 
taken herein.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



